The petition filed on behalf of said O.A. Sloan alleges in substance that he is illegally restrained of his liberty by Clyde Smith, sheriff of Kingfisher county; that the pretense of said restraint is that your petitioner is held upon a warrant out of the county court of Kingfisher county, issued on a complaint charging the petitioner as an officer of election with removing ballot boxes previous to the time of closing the polls. That said complaint does not charge an offense against the laws of the state of Oklahoma, and that the same affirmatively appears upon its face that the said county court has no jurisdiction over the alleged offense, nor of the subject matter of the action, nor of the person of your petitioner. That pending the determination of this cause your petitioner be admitted to bail, bail fixed in the sum of five hundred dollars, to be approved by the clerk of the district court of Kingfisher county. Cause dismissed. *Page 710